[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    
Exhibit 10.10




RESEARCH SERVICES AGREEMENT


This Research Services Agreement (“Agreement”) is between Augusta University
Research Institute, Inc. (“AURI”) a non-profit research and educational
corporation, located at Augusta University (“University”), with principal
offices at 1120 15th Street, Augusta, Georgia 30912-4810, and NewLink Genetics
Corporation, with its principal offices at 2901 South Loop Drive, Ames, Iowa
50010 ("NewLink"). The parties may be referred to individually as “Party” and
collectively as the “Parties.” David H. Munn, M.D., shall serve as principal
investigator (“PI”) on behalf of AURI.


Introduction
During the term of this Agreement, NewLink and AURI will collaborate on a
research services program for developing and executing in vitro and in vivo
bioassays directed to further characterizing PTEN inhibitors identified by
NewLink (“Research Services Program”);
NewLink has identified a need to conduct certain tests that: (a) require use of
unique or special AURI skills, know-how and facilities that either do not exist
elsewhere or are not readily accessible; and (b) involve specialized methods and
know-how of a primarily technical nature (“Technical Tests”); and
NewLink has determined that it cannot obtain equivalent Technical Tests from a
commercial entity;
AURI has determined that AURI’s performance of the Technical Tests is justified;
The Parties agree that the research services contemplated by this Agreement are
of mutual interest and benefit to AURI and to NewLink, and will further the
instructional and research objectives of AURI in a manner consistent with its
status as a nonprofit, tax-exempt, research and educational institution; and
The Parties agree that the Technical Tests will be performed through a
subcontract to University.
THEREFORE, the Parties agree as follows:


Terms and Conditions
1.        Performance of Technical Testing Services
1.1.    Technical Testing Services. During the term of this Agreement, AURI
shall develop and perform specialized assays, or shall develop the required
techniques and help NewLink to perform such assays, as shall be required or
desirable for the characterization of PTEN inhibitors.  These experiments shall
be drawn from Exhibit A, “Technical Testing Scope of Work - Menu of Technical
Tests”, as amended and updated throughout the course of the Agreement. Exhibit A
contains a general outline of the testing that may potentially be of use to
NewLink; and this Exhibit shall be amended and updated before each Technical
Test is first performed, to incorporate the actual agreed upon method for
performing such Technical Test, to identify any Background Know-How (as defined
in the License Agreement) to be used with respect to such Technical Test and to
identify the types of Foreground Know-How (as defined in the License Agreement)
anticipated to be generated with respect to such Technical Test. Each set of
experiments that is to be performed at AURI under this Agreement shall be
mutually agreed upon in advance and in writing by the Parties, on an experiment
set-by-experiment set basis, with an agreed budget





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    
Exhibit 10.10




(supplies, costs, and personnel) developed for each set of desired experiments. 
AURI shall invoice NewLink for such experiments, and NewLink will pay the
invoiced costs of the sets of experiments done at AURI, including associated
facilities and indirect costs, in each case to the extent that such set of
experiments has been satisfactorily completed and such costs do not exceed the
budget therefor by more than [*], unless AURI obtained NewLink’s prior written
consent for such cost over-run.  For clarity, sets of experiments that are not
mutually agreed upon and reduced to writing under this Agreement with an
associated budget, are not required to be performed by AURI on behalf of
NewLink. AURI shall perform all work hereunder in a timely, efficient and
professional manner in accordance with industry standards and applicable laws.
1.2.    Reporting and Ownership of Test Results. AURI agrees to provide to
NewLink, on no less than a quarterly basis or as otherwise mutually agreed upon
in writing, written reports of Test Results and Foreground Know-How under this
Agreement. Exhibit A shall be deemed updated to include all Foreground Know-How
included in any such written report. “Test Results” shall include all data and
results of experiments or other work performed by AURI under this Agreement,
including raw data, blots, instrumentation printouts, graphs, tables, analytical
data and observations. Upon request by NewLink, AURI shall provide NewLink the
original Test Results, and AURI shall be entitled to retain a copy thereof.
NewLink shall solely own the Test Results; AURI shall assign and hereby assigns
to NewLink all right, title and interest in and to the Test Results. AURI will
obtain all assignments necessary to effectuate such ownership. shall keep and
maintain any AURI working notes and laboratory records associated with the
experiments or other work performed by AURI under this Agreement in original
form and, upon request by NewLink, shall provide NewLink or its designee with
copies thereof and/or access thereto. AURI shall not destroy such notes or
records without first offering to transfer them to NewLink or its designee.
1.3.    Licensing. Pursuant to the License Agreement executed concurrently with
this Agreement (“License Agreement”), NewLink has an exclusive license to
Licensed Know-How and Licensed Patents (as “Licensed Know-How” and “Licensed
Patents” are defined in the License Agreement), subject to AURI’s right to
retain a non-exclusive, royalty-free right to use such intellectual property for
its own noncommercial research and educational purposes and subject to AURI’s
additional retained rights with respect to the Background Know-How, as specified
in the License Agreement. In order to facilitate the license by AURI to NewLink
of Licensed Know-How, the parties agree that Exhibit A of this Research Services
Agreement shall be deemed to also be incorporated into Exhibit A of the License
Agreement at the time the design of a proposed experiment under this Research
Services Agreement is reduced to writing and signed by both parties and that
Exhibit A of the License Agreement shall be deemed to include all confidential
Information (other than Test Results) identified in any report provided by AURI
as having been generated by AURI pursuant to the Research Services Agreement.
1.4.    Interpretation and Analysis. In no event will AURI be obligated to
provide expert interpretation or analysis of Test Results under this Agreement,
but if such interpretation or analysis is provided, it will be deemed to be
Foreground Know-How or Licensed Patents (as applicable) and NewLink shall have
an exclusive license and other rights thereto (including patent filing,
prosecution and enforcement rights) as specified in the License Agreement.
1.5        Technical Contacts. Each Party appoints the following individual to
serve as its technical contact during performance of this Agreement. Each Party
will notify the other of any change in the technical contact in accordance with
the notice requirements of this Agreement.


For AURI:            David. H. Munn, M.D.





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    
Exhibit 10.10




For NewLink:         Mario Mautino, Ph.D.
1.6.    Test Materials. NewLink will furnish to AURI NewLink’s proprietary
compounds to be tested (“Test Materials”). If NewLink in its discretion provides
AURI with any cell lines or other materials to be used in Technical Test, such
cell lines or materials shall be deemed to be Test Materials. AURI will provide
all other materials needed to perform the Technical Tests. AURI will exercise
reasonable care in the handling and storage of Test Materials but will not be
liable to NewLink for any loss of or damage to Test Materials unless such loss
or damage is due to AURI’s negligence or willful misconduct. AURI will not
provide the Test Materials to any third party or any person not directly
involved in the performance of the Technical Tests, AURI will not use the Test
Materials for any purposes except for the performance of the Technical Tests.
AURI will return all unused Test Materials to NewLink upon the completion of the
Technical Tests or termination of this Agreement or, if earlier, upon NewLink’s
request. The Test Materials shall remain solely owned by NewLink, and nothing
herein constitutes a transfer of ownership rights, or grant of any other rights
in the Test Materials to AURI. NewLink shall deliver the Test Materials to the
following address:
Dr. David Munn        
Augusta University Cancer Center, Room CN4141
1120 15th Street
Augusta, Georgia 30912
1.7.    Funding. AURI shall not use funding from any public or private source
other than NewLink in the performance of the Research Services Program.  NewLink
acknowledges that PI has an on-going NIH-funded research program on the general
biology of PTEN in cancer (not directed to development and testing of new PTEN
inhibitors) and this larger program is not covered by this Agreement. 


2.         Confidential Information
AURI shall comply with Article 7 of the License Agreement. 


3.         Inventions        
3.1.    Ownership of Inventions. “Inventions” means those potentially patentable
discoveries first conceived or actually reduced to practice by or on behalf of
AURI in performance of this Agreement. The Parties anticipate that Inventions by
PI are not likely to result from AURI performance of this Agreement.
Inventorship shall be determined according to United States patent law. However,
if PI or another employee or agent of University or AURI conceives or reduces to
practice any Inventions, then ownership of Inventions shall vest as follows:
Inventions solely invented by PI or persons acting under the direction of PI or
other employees or agents of AURI or University shall be owned by AURI;
Inventions jointly invented by PI or persons acting under the direction of PI or
other employees or agents of AURI or University together with NewLink’s
employees, independent contractors or agents shall be jointly owned by AURI and
NewLink. AURI shall obtain all assignments necessary to effectuate such
ownership. AURI shall promptly disclose all Inventions in writing to NewLink,
shall provide all additional information reasonably requested by NewLink and
shall provide all assistance reasonably requested by NewLink with respect to the
filing, prosecution or enforcement of patents or patent applications claiming
Inventions, which patents and patent applications are Licensed Patents under the
Licensed Agreement.





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    
Exhibit 10.10






3.2.    No Implied License. This Agreement shall not be construed to confer any
rights upon either Party by implication, estoppel, or otherwise as to any
intellectual property of the other Party not otherwise expressly subject to this
Agreement.
4.         Publication. AURI’s right to publish or publicly present Licensed
Know-How are as set forth in Section 7.4 of the License Agreement.


5.        Compensation
5.1.     Payment Schedule. In consideration for AURI’s performance of Technical
Tests, NewLink will pay to AURI compensation in the amount and manner as
negotiated and mutually agreed upon in writing on an experiment
set-by-experiment set basis, which writing shall include the work to be done,
the costs of the work, and a timeline for Test Results.
5.2.    Billing Address. AURI will send all invoices to NewLink at the following
address: invoices@linkp.com.
5.3.    Remittance. Provided that the applicable set of experiments has been
satisfactorily completed and the invoiced amounts do not exceed the budget
therefor by more than [*], (unless AURI obtained NewLink’s prior written consent
for such cost over-run), NewLink will pay, within [*] days of its receipt of the
applicable invoice, the invoiced amount to AURI in U.S. currency by check made
payable to "Augusta University Research Institute" and mailed to:
Augusta University Research Institute, Inc.
P.O. Box 945552
Atlanta, Georgia 30394-5552
Attn: Technical Testing Scope of Work - NewLink/Munn



6.         Term and Termination
6.1.    Term. This Agreement is effective on the last signature date below and
will expire two years from that date, at which time the Parties shall have the
option in their sole discretion to renew the Agreement for three additional
years, which mutually agreed renewal, if any, shall be in writing signed by both
Parties’ authorized representatives. The Parties agree that this Agreement shall
not extend beyond the termination of the License Agreement.
6.2.    Termination. Either Party may terminate this Agreement prior to its
expiration date by providing written notice to the other Party at least [*] days
in advance of termination. Upon receipt of written notice of termination, AURI
shall, to the extent possible, immediately cease all new work under this
Agreement; unless NewLink agrees otherwise in writing, AURI shall remain
responsible for completing all work initiated under this Agreement prior to the
receipt of written notice of termination. In the event of earlier termination of
this Agreement, NewLink will promptly pay AURI for Technical Tests performed,
including non-cancellable obligations made by AURI (if NewLink is the
terminating party), up to the effective date of termination (or beyond such
effective date to the extent necessary for AURI to complete work initiated prior
to receipt of written notice of termination), provided that AURI





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    
Exhibit 10.10




delivers an itemized invoice therefor to NewLink, the applicable Technical Tests
have been satisfactorily performed and the invoiced amounts do not exceed the
budget therefor by more than [*], (unless AURI obtained NewLink’s prior written
consent for such cost over-run). In the event that the PI becomes unable or
unwilling to continue the work under this Agreement, and a mutually acceptable
substitute is not available, AURI or NewLink shall have the option to terminate
this Agreement on thirty days written notice.


7.    Disclaimer of Warranties
SUBJECT TO AURI’s COMPLIANCE WITH THE LAST SENTENCE OF SECTION 1.1, ALL
TECHNICAL TESTS, TEST RESULTS, AND INVENTIONS UNDER THIS AGREEMENT ARE PROVIDED
ON AN “AS IS” BASIS. SUBJECT TO AURI’s COMPLIANCE WITH THE LAST SENTENCE OF
SECTION 1.1, AURI MAKES NO WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, AS TO ANY
MATTER INCLUDING BUT NOT LIMITED TO MERCHANTABILITY, USE OR FITNESS FOR A
PARTICULAR PURPOSE AND NON-INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS WITH
REGARD TO THE TECHNICAL TESTS, TEST RESULTS, OR INVENTIONS UNDER THIS AGREEMENT.


8. Limitation of Liability; Liability to Third Parties; Representations
8.1.     Limitation of Liability. Except with respect to indemnity obligatIons
as set forth in section 8.2 and to breaches of the confidentiality obligations
as described in section 2, in no event shall either Party be liable to the other
party for incidental, consequential, indirect, punitive or special damages
arising out of or related to this Agreement, however caused, under any theory of
liability, even if advised of the possibility of such damages.
8.2.     Liability to Third Parties.
(a) NEWLINK agrees to hold AURI and its trustees, officers, employees and agents
(collectively, the “AURI Indemnitees”) harmless from all liabilities, damages,
and expenses, including reasonable attorney fees, resulting directly from third
party claims or demands asserted by third parties against a AURI Indemnitee
arising from NEWLINK’S use of the Test Results and/or Inventions.
(b) To be eligible to be indemnified as described in Section 8.2(a), each of the
AURI Indemnitees seeking to be indemnified shall provide NewLink with prompt
notice of any claim (with a description of the claim and the nature and amount
of any such loss) giving rise to the indemnification obligation pursuant to
Section 8.2(a) and the exclusive ability to defend such claim (with the
reasonable cooperation of AURI Indemnitee(s)). Each AURI Indemnitee shall have
the right to retain its own counsel, at its own expense, if representation by
the counsel of NewLink would be inappropriate due to actual or potential
differing interests between such AURI Indemnitee(s) and NewLink. Neither the
AURI Indemnitee(s) nor NewLink shall settle or consent to the entry of any
judgment with respect to any claim for losses for which indemnification is
sought without the prior written consent of the other (not to be unreasonably
withheld or delayed); provided however, that NewLink shall have the right to
settle or compromise any claim for losses without such prior written consent if
the settlement or compromise provides for a full and unconditional release of
the AURI Indemnitee(s) and is not materially prejudicial to any AURI
Indemnitee’s rights. NewLink’s obligation to indemnify the AURI Indemnitee(s)
pursuant to this Section 8.2 shall not apply to the extent of any losses (a)
that arise from the negligence, recklessness, or intentional





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    
Exhibit 10.10




misconduct of any AURI Indemnitee; or (b) that arise from the breach by AURI of
any obligation, representation, warranty or covenant in this Agreement or the
License Agreement.
(c) AURI shall be responsible for its own acts in connection with this
Agreement, including its negligence, recklessness or intentional misconduct and
its breach of any obligation, representation, warranty or covenant in this
Agreement.
8.3     Representation of AURI. AURI represents and warrants that, pursuant to a
written subcontract agreement between AURI and University, (a) as between AURI
and University, AURI is the sole owner of all inventions, information,
materials, data and results made, created, conceived or actually reduced to
practice by or on behalf of AURI or University in pursuant to this Agreement and
AURI has the right to grant to NewLink the rights and licenses thereto set forth
in this Agreement or the License Agreement and (b) University is obligated to
comply with AURI’s obligations under this Agreement, including , but not limited
to, AURI’s confidentiality obligations under Section 2.
9.         General Provisions
9.1.     Use of Names. Except as permitted pursuant to Section 7.5 of the
License Agreement, neither Party shall use the name of the other in any form of
advertising or publicity without the express written permission of the other
Party. NewLink shall seek such permission from AURI by submitting the proposed
use, well in advance of any deadline, to the University’s Vice President of the
Division of Communications and Marketing or designee.
9.2.     Governing Law. This Agreement is governed by and construed in
accordance with the laws of [*], without reference to its conflict of law
provisions.
9.3.    Third Party Beneficiaries. This Agreement does not create any rights, or
rights of enforcement, in third parties.
9.4.    Severability. If a court of competent jurisdiction finds any provision
of this Agreement legally invalid or unenforceable, such finding will not affect
the validity or enforceability of any other provision of this Agreement and the
Parties will continue to perform. To the extent possible the Parties shall
revise such invalidated Article or part thereof in a manner that will render
such provision valid without impairing the Parties’ original interest.
9.5.    Merger. This Agreement and the License Agreement embody the entire
understanding of the Parties and supersedes all previous or contemporaneous
communications, either oral or written, between the Parties relating to the
subject matter of this Agreement. All terms and conditions of any other
instruments, including purchase orders, issued by NewLink at any time to
facilitate payment under this Agreement are void.
9.6.    Amendments. No modification to this Agreement will be effective unless
confirmed in a written amendment signed by each Party’s authorized
representative.
9.7.    Counterparts. The Parties may sign this Agreement in counterparts, each
of which constitutes an original and all of which together constitute the
Agreement.
9.8.    Assignments. This Agreement shall bind, and inure to the benefit of, the
Parties and any successors to substantially the entire assets of the respective
Party. Neither Party may assign this Agreement without first obtaining the prior
written consent of the other Party, except that NewLink may make such an
assignment or transfer without AURI’s consent to NewLink’s Affiliates or to the
successor to all or





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    
Exhibit 10.10




substantially all of the business of NewLink to which this Agreement relates
(whether by merger, acquisition, sale of stock, sale of assets or otherwise).
Any permitted assignment shall be binding on the successors, heirs and assigns
of the assigning Party. Any attempted assignment by a Party in violation of the
terms of this Section 9.8 shall be null and void. The parties hereby consent to
the subcontracting of the work of the Technical Tests under the Agreement to
University.
9.9.    Force Majeure. Each Party will be excused from performance of the
Agreement only to the extent that performance is prevented by conditions beyond
the reasonable control of the affected Party. The Party claiming excuse for
delayed performance will promptly notify the other Party and will resume its
performance as soon as performance is possible.
9.10.    Export Control. Each party shall comply with all relevant laws, whether
United States or foreign, governing the exports and re-exports of technical data
or commodities made under this Agreement.
9.11.    Survival. All terms of this Agreement that are intended to survive
termination or expiration in order to be effective shall survive such
termination or expiration.
9.12.    Independent Contractor Status. The Parties are independent contractors
with respect to each other and nothing herein shall create any association,
partnership, joint venture or agency relationship between them.
9.13.    Notices. Any notice given under this Agreement will be in writing and
will be effective upon receipt evidenced by: (a) personal delivery; (b)
confirmed facsimile transmission; (c) return receipt of postage prepaid
registered or certified mail; or (d) delivery confirmation by commercial
overnight carrier. All communications will be sent to the addresses set forth
below or to such other address designated by a Party by written notice to the
other Party in accordance with this section:
AURI:    For matters related to this Agreement:
Sarah J. White
Executive Director
Augusta University Research Institute, Inc.
CJ-3301, 1120 15th Street
Augusta, Georgia 30912-4810
T: (706) 721-3087
F: (706) 721-6487


With a copy to:
David H. Munn, M.D.
Augusta University Cancer Center
1120 15th Street, CN 4141
T: (706) 721-8735
Email: DMUNN@ gru.edu


AURI will send all notices to NewLink under this Agreement to NewLink’s address
as follows:
NewLink Genetics Corporation
2503 South Loop Drive
Suite 5100





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    
Exhibit 10.10




Ames, Iowa 50010
Attn: Chief Financial Officer
Fax: 515-296-5557


with copies to (which copies shall not constitute notice):
NewLink Genetics Corporation
2503 South Loop Drive
Suite 5100
Ames, Iowa 50010
Attn: Chief Executive Officer
Fax: 515-296-5557


Cooley LLP
3175 Hanover Street
Palo Alto, CA 94304
Attn: Marya A. Postner, Ph.D.
Fax: 650-849-7400


9.14.    Equipment and Supplies. Unless the Parties agree otherwise, AURI shall
retain title to any equipment and supplies purchased with funds provided by
NewLink under this Agreement provided that the mutually agreed budget clearly
contemplates such purchase.
9.15.    Conflict of Interest. University institutional policy requires that
persons engaged in sponsored research must disclose potential financial
conflicts of interest with such research, including certain consulting, stock
ownership, or other relationships with a company which sponsors such research,
and that AURI /University must take measures to eliminate or minimize any
effects of such potential conflicts on the objectivity of such research. By
signing below, PI agrees to comply with University institutional policy and
requirements governing conflict of interest.
9.16    Conflicts with Other Agreements. In the event a conflict arises between
a provision or requirement between this Agreement and the License Agreement, the
provisions of the License Agreement shall govern.
[Signatures on next page.]





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    
Exhibit 10.10






    
IN WITNESS WHEREOF, the duly authorized representatives of the Parties hereby
execute this Agreement as of the date appearing below their respective
signatures.


NewLink Genetics Corporation


By: /s/ Charles
Link                                3/15/2016                                    
Date
Charles Link, Jr. M.D.                        
Printed Name


Chief Executive Officer                        
Title


Augusta University Research Institute, Inc.


By:     /s/ Sarah
White                                    3/18/2016                                
Date
Sarah J. White                            
Printed Name


Executive Director                        
Title


Read and Understood by PI:


/s/ David Munn                            
David. H. Munn, M.D.


David H. Munn, M.D.                    
Name Printed





--------------------------------------------------------------------------------


[*]  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
    
Exhibit 10.10




EXHIBIT A


Technical Testing Scope of Work - Menu of Technical Tests
[*]







